Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2021 has been entered.
 
Detailed Action
	This action is in response to the papers filed October 4, 2021. 

Amendments
           Applicant's response and amendments, filed September 5, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 4-5, and 14-15, and amended Claim 1. 
	Claims 1-3 and 6-13 are pending and under consideration. 
	
Priority
The application is a division of application 15/308,915 filed on November 4, 2016, which is a 371 of PCT/US2015/029612 filed on May 7, 2015. Applicant’s claim for the benefit of a prior-filed application provisional application 62/061,370 filed on October 8, 2014 and 61/990,698 filed on May 8, 2014 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claim(s) 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zon et al (WO 12/174522; of record in IDS).
With respect to Claim 1, Zon et al is considered relevant prior art for having disclosed a method of non-cytotoxic stem cell transplantation in a subject, the method comprising the steps of:
 (a) administering at least one stem cell mobilization agent, e.g. AMD3100, a CXCR4 antagonist, to the subject [e.g. 00014-15], wherein a target stem cell population migrates from host bone marrow niches into the subject's blood forming vacant bone marrow niches ([000120, 165], “stem cell release into the peripheral blood from the bone marrow” (syn. forming vacant bone marrow niches);
(b) removing the mobilized target stem cells from the subject (e.g. [00014], “stem cells may be harvested by apheresis”), wherein competition for vacant bone marrow niches is reduced;
(c) administering genetically engineered replacement stem cells to the subject (the stem cells are used for gene therapy, e.g. [00034, 158], while the endogenous stem cells are mobilized into the subject’s blood, e.g. [000174], administering the mobilization agent(s) to increase HSC engraftment to a “subject in need thereof (e.g., a subject about to…[undergo] HSC transplantation”, hence administering the agent(s) prior to administering the HSCs; [000342], pg 82, item 17; pg 83, item 26, “the subject is administered a population of HSCs prior to, during, or after administration of the [stem cell mobilization agent]”, to enhance HSC engraftment [000154], wherein the genetically engineered replacement stem cells engraft into the vacant bone marrow niches in the subject; and
(d) repeating steps (a)-(c) two or more times, e.g. repeated cycles [000315]; 
wherein, the method does not include administering a cytotoxic conditioning agent to the subject.
With respect to Claim 2, Zon et al disclosed removing the mobilized target stem cells from the subject (e.g. [00014], “stem cells may be harvested by apheresis”) before administering 
With respect to Claim 3, Zon et al disclosed wherein the genetically engineered transplant stem cells are autologous stem cells (the stem cells are used for gene therapy, e.g. [00034], “autologous stem cell…transplantation….as a component of gene therapy”, [000158]). 
With respect to Claim 6, Zon et al disclosed wherein the first mobilization agent is G-CSF [00027]. 
With respect to Claims 7-8, Zon et al disclosed a second mobilization agent, e.g. the CXCR4 antagonist AMD3100 [00035] used in combination with G-CSF [000120]. 
Thus, Zon et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

2. 	The prior rejection of Claims 1, 3, 9, and 11 under AIA  35 U.S.C. 103 as being unpatentable over Aiuti et al (Science 296: 2410-2413, 2002) in view of Slavin et al (Blood 91(3): 756-763, 1998) is withdrawn in light of Applicant’s amendment to the independent claim to recited “does not include administering a cytotoxic conditioning agent to the subject”. Aiuti et al taught the step of administering busulfan. Applicant argues that busulfan is cytotoxic conditioning agent, which the Examiner finds persuasive. 

3. 	The prior rejection of Claims 2-3 and 6-7 under AIA  35 U.S.C. 103 as being unpatentable over Aiuti et al (Science 296: 2410-2413, 2002) in view of Slavin et al (Blood 91(3): 756-763, 1998), as applied to Claims 1, 3, 9, and 11 above, and in further view of Burt et al (JAMA 295(5): 527-535, 2006; of record in IDS) is withdrawn for reasons discussed above, and the new grounds of rejection set forth below. 

4. 	The prior rejection of Claims 3 and 6-8 under AIA  35 U.S.C. 103 as being unpatentable over Aiuti et al (Science 296: 2410-2413, 2002) in view of Slavin et al (Blood 91(3): 756-763, 1998) and Burt et al (JAMA 295(5): 527-535, 2006; of record in IDS), as applied to Claims 1-3, 6-7, 9, and 11 above, and in further view of Flomenberg et al (Blood 106(5): 1867-1874, 2005; of record in IDS) is withdrawn for reasons discussed above, and the new grounds of rejection set forth below. 

5. 	The prior rejection of Claims 9-12 under AIA  35 U.S.C. 103 as being unpatentable over Aiuti et al (Science 296: 2410-2413, 2002) in view of Slavin et al (Blood 91(3): 756-763, 1998),  Burt et al (JAMA 295(5): 527-535, 2006; of record in IDS), and Flomenberg et al (Blood 106(5): 1867-1874, 2005; of record in IDS), as applied to Claims 1-3, 6-9, and 11 above, and in further view of Eglitis et al (U.S. 2003/0003087; of record) is withdrawn for reasons discussed above, and the new grounds of rejection set forth below. 

6. 	The prior rejection of Claims 2-3, 6-8, and 13 under AIA  35 U.S.C. 103 as being unpatentable over Aiuti et al (Science 296: 2410-2413, 2002) in view of Slavin et al (Blood  Lopez-Otero et al (Bone Marrow Transplantation 44: 715-719, 2009), and Majhail et al (Biology of Blood and Marrow Transplantation 12: 1065-1072, 2006) is withdrawn for reasons discussed above, and the new grounds of rejection set forth below. 

7. 	Claims 1-3, 6-9, 11, and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zon et al (WO 12/174522; December 20, 2012; of record in IDS) in view of Otsu et al (Molecular Therapy 13(Suppl 1): S418, Abstract 1088; 2006), Burt et al (JAMA 295(5): 527-535, 2006; of record in IDS), Adkins et al (Blood 95(11): 3605-3612, 2000; of record),  Lopez-Otero et al (Bone Marrow Transplantation 44: 715-719, 2009; of record), and Majhail et al (Biology of Blood and Marrow Transplantation 12: 1065-1072, 2006; of record).
Determining the scope and contents of the prior art.
With respect to Claim 1, Zon et al is considered relevant prior art for having disclosed a method of non-cytotoxic stem cell transplantation in a subject, the method comprising the steps of:
(a) administering at least one stem cell mobilization agent, to wit, AMD3100 and a CXCR4 antagonist to the subject [e.g. 00014-15], wherein a target stem cell population migrates from host bone marrow niches into the subject's blood forming vacant bone marrow niches ([000165], “stem cell release into the peripheral blood from the bone marrow” (syn. forming vacant bone marrow niches);
(b) removing the mobilized target stem cells from the subject (e.g. [00014], “stem cells may be harvested by apheresis”), wherein competition for vacant bone marrow niches is reduced;
(c) administering genetically engineered replacement stem cells to the subject (the stem cells are used for gene therapy, e.g. [00034, 158], while the endogenous stem cells are mobilized into the subject’s blood, e.g. [000174], administering the mobilization agent(s) to increase HSC engraftment to a “subject in need thereof (e.g., a subject about to…[undergo] HSC transplantation”, hence administering the agent(s) prior to administering the HSCs; [000342], pg 82, item 17; pg 83, item 26, “the subject is administered a population of HSCs prior to, during, or 
(d) repeating steps (a)-(c) two or more times, e.g. repeated cycles [000315]; 
wherein, the method does not include administering a cytotoxic conditioning agent to the subject.

Otsu et al is considered relevant prior art for having taught a stem cell transplantation method comprising the step of administering to a patient a population of genetically modified autologous bone marrow CD34+ cells, wherein the method does not comprise the use of a cytotoxic agent or pre-conditioning. Otsu et al taught that the gene-corrected autologous bone marrow CD34+ cells are able to engraft in the host patient without a pre-conditioning step, as evidenced by therapeutic efficacy two years after stem cell transplantation, and that stem cell gene therapy without pre-conditioning can lead to meaningful hematological reconstitution and be a safe and effective treatment option for the patient who needs stem cell gene therapy, especially when the conditioning may not be tolerated. 

While Zon et al disclosed, e.g. [000174], administering the mobilization agent(s) to increase HSC engraftment to a “subject in need thereof (e.g., a subject about to…[undergo] HSC transplantation”, hence administering the agent(s) prior to administering the HSCs; [000342], pg 82, item 17; pg 83, item 26, “the subject is administered a population of HSCs prior to, during, or after administration of the [stem cell mobilization agent]”, to enhance HSC engraftment [000154], Zon et al do not disclose a reduction to practice whereby the hematopoietic stem cells are administered to the subject ‘while the endogenous stem cells are mobilized into the subject’s blood’. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1 and 13, Burt et al is considered relevant prior art for having taught a method of autologous hematopoietic stem cell transplantation (Abstract, autologous nonmyeloablative HSC transplantation) comprising the step of administering G-CSF to the patients on the same day of HSC transplantation (pg 528, col. 2, “on the day of admission for HSCT…injections of G-CSF were started on Day 0 (day of stem cell infusion), which reasonably 
Adkins et al is considered relevant prior art for having taught a method of hematopoietic stem cell transplantation, the method comprising the step of administering a stem cell mobilization agent, to wit, G-CSF, to the subject within 4 hours of having received the hematopoietic stem cell transplantation (pg 3606, col. 2, “Beginning 4 hours after PBSC transplantation, each recipient received G-CSF….. and given daily”).
Lopez-Otero et al is considered relevant prior art for having taught a method of hematopoietic stem cell transplantation, the method comprising the step of mobilizing stem cells using G-CSF, and the step of apheresis the day before (Day -1) transplantation (pg 716, col. 1, PBSC mobilization). Lopez-Otero et al also taught administering a stem cell mobilization agent the day before transplantation (pg 716, col. 1, Conditioning and autografting). 
Majhail et al is considered relevant prior art for having taught that, as of 1994, it has long-been routine practice in the art to provide G-CSF to patients on Day 0 of transplantation, continuing daily for at least 3 days post-transplantation until recovery (pg 1066, col. 2).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in stem cell biology, medicine, anatomy and physiology, genetics and gene therapy, and stem cell therapies. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.
Instant claims are directed to a method of non-cytotoxic stem cell transplantation without administering a cytotoxic conditioning agent to the subject. Zon et al disclosed a method of non-cytotoxic stem cell transplantation that does not require administering a cytotoxic conditioning agent to the subject. Otsu et al taught that the gene-corrected autologous bone marrow CD34+ cells are able to engraft in the host patient without a pre-conditioning step, as evidenced by therapeutic efficacy two years after stem cell transplantation, and that stem cell gene therapy without pre-conditioning can lead to meaningful hematological reconstitution and be a safe and effective treatment option for the patient who needs stem cell gene therapy, especially when the conditioning may not be tolerated. Thus, those of ordinary skill in the art previously recognized, and successfully reduced to practice, the scientific and technical concepts of non-cytotoxic stem cell transplantation for engraftment in the bone marrow without administering a cytotoxic conditioning agent to the subject.
Instant claims are also directed to a method of non-cytotoxic stem cell transplantation comprising the step of administering the [hematopoietic] transplant stem cells to the subject during a window of time in which the endogenous bone marrow stem cells are mobilized into the subject’s blood, thereby forming vacant niches. Those of ordinary skill in the art previously recognized that scientific concept that mobilization agents naturally create vacant niches in the bone marrow as the endogenous stem cells migrate away from the bone marrow into the peripheral blood (e.g. Zon et al, [000165], “stem cell release into the peripheral blood from the bone marrow” (syn. forming vacant bone marrow niches).  

Zon et al disclosed the stem cell mobilization agents may be administered simultaneously with other treatments [000302], e.g. prior to, during, or after administration of the transplanted HSCs (e.g. pg 82, item 17; pg 83, item 26) and e.g. [000174], administering the mobilization agent(s) to increase HSC engraftment to a “subject in need thereof (e.g., a subject about to…[undergo] HSC transplantation”, hence administering the agent(s) prior to administering the HSCs.
Lopez-Otero et al taught administering a stem cell mobilization agent the day before transplantation (D-1; pg 716, col. 1, Conditioning and autografting). 
Burt et al taught administering G-CSF to the patients on the same day of HSC transplantation (pg 528, col. 2, “on the day of admission for HSCT…injections of G-CSF were started on Day 0 (day of stem cell infusion), which reasonably reads on 12 hours or less), as has been commonly practiced in the art since 1994 (Majhail et al).
Adkins et al taught administering a stem cell mobilization agent, to wit, G-CSF, to the subject within 4 hours of having received the hematopoietic stem cell transplantation (pg 3606, col. 2, “Beginning 4 hours after PBSC transplantation, each recipient received G-CSF….. and given daily”).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 

Instant specification Example 1 discloses administration of a stem cell mobilization agent “1 hour prior to bone marrow transplantation”. Instant Claim 13 is not commensurate in scope to the working Example because the recitation of Claim 13 reasonably encompasses “1 hour prior to…transplantation” as well as ‘1 hour after transplantation’. 
The instant application fails to disclose evidence of an element of criticality for the instantly recited limitation of “within an hour”. There is no objective evidence of record of secondary considerations of criticality regarding therapeutic efficacy for administration of a stem cell mobilization agent 1 hour before the step of administering the HSC transplant stem cells, as compared to 1 hour after, or even 4 hours after (Adkins et al), or even about 12 hours (Burt et al), or even 24 hours before in combination with the day of transplantation (Lopez-Otero et al), as disclosed by Zon et al (prior to, during, or after administration of the transplanted HSCs).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 2, Zon et al disclosed removing the mobilized target stem cells from the subject (e.g. [00014], “stem cells may be harvested by apheresis”) before administering genetically engineered replacement stem cells to the subject (the stem cells are used for gene therapy, e.g. [00034, 158], while the endogenous stem cells are mobilized into the subject’s blood, e.g. [000342], “the subject is administered a population of HSCs prior to, during, or after administration of the [stem cell mobilization agent]”, to enhance HSC engraftment [000154]. 
Burt et al taught wherein the method comprises the step of removing the mobilized endogenous stem cells by apheresis prior to the step of administering the hematopoietic stem cell transplant (pg 528, col. 3, Stem Cell Mobilization and Conditioning). 
Lopez-Otero et al taught wherein the mobilized stem cells are removed by apheresis prior to the step of administering the hematopoietic stem cells (pg 716, Methods, Conditioning and autografting). 
With respect to Claim 3, Zon et al disclosed wherein the genetically engineered transplant stem cells are autologous stem cells (the stem cells are used for gene therapy, e.g. [00034], “autologous stem cell…transplantation….as a component of gene therapy”, [000158]). 
Burt et al taught wherein the transplant stem cells are autologous stem cells (Abstract, autologous nonmyeloablative HSC transplantation). 
Adkins et al taught wherein the peripheral blood stem cells are autologous (Abstract).
Lopez-Otero et al taught wherein the mobilized stem cells are autologous (pg 716, Methods, Conditioning and autografting). 
With respect to Claim 6, Zon et al disclosed wherein the first mobilization agent is G-CSF [00027]. 
Burt et al taught wherein the stem cell mobilization agent, to wit, G-CSF, is administered to the subject prior to the step of removing the mobilized endogenous stem cells by apheresis (pg 528, col. 3, Stem Cell Mobilization and Conditioning). 
Adkins et al taught wherein a first stem cell mobilization agent is G-CSF (Abstract). 
With respect to Claims 7-8, Zon et al disclosed a second mobilization agent, e.g. the CXCR4 antagonist AMD3100 [00035] used in combination with G-CSF [000120]. 
Burt et al taught wherein the method comprises the step of administering a second mobilization agent, to wit, G-CSF and cyclophosphamide (Abstract, Interventions; pg 528, col. 3, Stem Cell Mobilization and Conditioning). 
With respect to Claim 9, Otsu et al taught wherein the genetically modified transplant stem cells comprise a heterologous expression cassette, to wit, retroviral vector encoding ADA (adenosine deaminase) transgene.
With respect to Claim 11, Otsu et al taught wherein the expression cassette encodes a therapeutic protein, to wit, ADA (adenosine deaminase) transgene.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

8. 	Claims 1, 3, and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zon et al (WO 12/174522; December 20, 2012; of record in IDS) in view of Otsu et al (Molecular Therapy 13(Suppl 1): S418, Abstract 1088; 2006), Burt et al (JAMA 295(5): 527-535, 2006; of record in IDS), Adkins et al (Blood 95(11): 3605-3612, 2000; of record),  Lopez-Otero et al (Bone Marrow Transplantation 44: 715-719, 2009; of record), and Majhail et al (Biology of Blood and Marrow Transplantation 12: 1065-1072, 2006; of record), as applied to Claims 1-3, 6-9, 11, and 13 above, and in further view of Slavin et al (Blood 91(3): 756-763, 1998; of record) and Yannaki et al (Exp. Hematol. 34: 1583-1587, 2006; of record).
Determining the scope and contents of the prior art.
While Zon et al disclosed the method may be performed in repeated cycles of two or more times, e.g. repeated cycles [000315], Zon et al do not disclose a working example of such repeated cycles. 
However, prior to the effective filing date of the instantly claimed invention, Slavin et al is considered relevant prior art for having taught successful eradication of genetically abnormal host hematopoietic cells (syn. replacement) by allogeneic nonmyeloablative stem cell transplantation, representing a potential new approach for safer treatment of a large variety of clinical syndromes with an indication for allogeneic BMT. Transient mixed chimerism which may protect the host from severe acute GVHD may be successfully reversed postallogeneic BMT with graded increments of donor lymphocyte infusions (syn. repeated cycles), thus resulting in eradication of malignant or genetically abnormal progenitor cells of host origin (Abstract). Slavin et al taught wherein the method comprises the step of administering a stem cell 
Slavin et al taught that the method may comprise repeated cycles, as patients having received a first cycle of stem cell transplantation may later receive at least one repeated cycle of stem cell transplantation, should they have experienced relapse after the first cycle (pg 762, col. 2). The proportion of donor cells may be increased by allogeneic cell therapy if needed to further displace host-type hematopoietic cells and increase the proportion of donor stem cells. Indeed, as shown here, allogeneic nonmyeloablative stem cell transplantation was successful in all 4 cases attempted (pg 762, col. 1).
	Similarly, Yannaki et al is considered relevant prior art for having taught a method of non-cytotoxic stem cell transplantation in a subject, the method comprising the steps of: 
	a) administering at least one stem cell mobilization agent, to wit, G-CSF, to a subject, wherein the endogenous stem cell population migrates from host bone marrow niches into the subject's blood, forming vacant bone marrow niches;
	b) removing the mobilized endogenous stem cells by apheresis;
	c) administering the mobilized hematopoietic stem cells to the subject (pg 1583, col. 2); and 
	d) repeating steps (a) and (b) two or more times, to wit, at least three cycles of mobilization-leukapheresis-infusion (pg 1584, col. 1); 
	wherein the method does not include administering a cytotoxic conditioning agent to the subject. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 2, Zon et al disclosed removing the mobilized target stem cells from the subject (e.g. [00014], “stem cells may be harvested by apheresis”) before administering genetically engineered replacement stem cells to the subject (the stem cells are used for gene therapy, e.g. [00034, 158], while the endogenous stem cells are mobilized into the subject’s 
Burt et al taught wherein the method comprises the step of removing the mobilized endogenous stem cells by apheresis prior to the step of administering the hematopoietic stem cell transplant (pg 528, col. 3, Stem Cell Mobilization and Conditioning). 
Lopez-Otero et al taught wherein the mobilized stem cells are removed by apheresis prior to the step of administering the hematopoietic stem cells (pg 716, Methods, Conditioning and autografting). 
With respect to Claim 3, Zon et al disclosed wherein the genetically engineered transplant stem cells are autologous stem cells (the stem cells are used for gene therapy, e.g. [00034], “autologous stem cell…transplantation….as a component of gene therapy”, [000158]). 
Burt et al taught wherein the transplant stem cells are autologous stem cells (Abstract, autologous nonmyeloablative HSC transplantation). 
Adkins et al taught wherein the peripheral blood stem cells are autologous (Abstract).
Lopez-Otero et al taught wherein the mobilized stem cells are autologous (pg 716, Methods, Conditioning and autografting). 
Yannaki et al taught wherein the peripheral blood stem cells are autologous (entire paper).
With respect to Claim 6, Zon et al disclosed wherein the first mobilization agent is G-CSF [00027]. 
Burt et al taught wherein the stem cell mobilization agent, to wit, G-CSF, is administered to the subject prior to the step of removing the mobilized endogenous stem cells by apheresis (pg 528, col. 3, Stem Cell Mobilization and Conditioning). 
Adkins et al taught wherein a first stem cell mobilization agent is G-CSF (Abstract). 
Slavin et al taught wherein a first stem cell mobilization agent is G-CSF (pg 758, col. 1). 
Yannaki et al taught wherein a first stem cell mobilization agent is G-CSF (pg 1583, col. 2). 
With respect to Claims 7-8, Zon et al disclosed a second mobilization agent, e.g. the CXCR4 antagonist AMD3100 [00035] used in combination with G-CSF [000120]. 

With respect to Claim 9, Otsu et al taught wherein the genetically modified transplant stem cells comprise a heterologous expression cassette, to wit, retroviral vector encoding ADA (adenosine deaminase) transgene.
With respect to Claim 11, Otsu et al taught wherein the expression cassette encodes a therapeutic protein, to wit, ADA (adenosine deaminase) transgene.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

9. 	Claims 3 and 6-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zon et al (WO 12/174522; December 20, 2012; of record in IDS) in view of Otsu et al (Molecular Therapy 13(Suppl 1): S418, Abstract 1088; 2006), Burt et al (JAMA 295(5): 527-535, 2006; of record in IDS), Adkins et al (Blood 95(11): 3605-3612, 2000; of record),  Lopez-Otero et al (Bone Marrow Transplantation 44: 715-719, 2009; of record), and Majhail et al (Biology of Blood and Marrow Transplantation 12: 1065-1072, 2006; of record), as applied to Claims 1-3, 6-9, 11, and 13 above, and in further view of Flomenberg et al (Blood 106(5): 1867-1874, 2005; of record in IDS).
Determining the scope and contents of the prior art.
While Zon et al disclosed a second mobilization agent, e.g. the CXCR4 antagonist AMD3100 [00035] used in combination with G-CSF [000120], Zon et al do not demonstrate a working example of such an embodiment. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 7-8, Flomenberg et al is considered relevant prior art for having taught that the use of G-CSF with AMD3100 is superior to G-CSF for mobilizing hematopoietic stem cells and promoting autologous stem cell transplantation engraftment (Title; pg 1873, col. 2, “The stem cells mobilized by A+G…”) via intravenous infusion (Introduction). Flomenberg et al taught wherein the replacement stem cells are hematopoietic stem cells (Abstract, “CD34+ cells for transplantation”). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Zon et al to comprise the use of G-CSF in combination with AMD3100 in a method of non-cytotoxic stem cell transplantation with a reasonable expectation of success, the artisan being motivated to do so because Zon et al disclosed such an embodiment and Flomenberg et al taught that the use of G-CSF with AMD3100 is superior to G-CSF for mobilizing hematopoietic stem cells and promoting autologous stem cell transplantation engraftment. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 2, Zon et al disclosed removing the mobilized target stem cells from the subject (e.g. [00014], “stem cells may be harvested by apheresis”) before administering genetically engineered replacement stem cells to the subject (the stem cells are used for gene therapy, e.g. [00034, 158], while the endogenous stem cells are mobilized into the subject’s blood, e.g. [000342], “the subject is administered a population of HSCs prior to, during, or after administration of the [stem cell mobilization agent]”, to enhance HSC engraftment [000154]. 
Burt et al taught wherein the method comprises the step of removing the mobilized endogenous stem cells by apheresis prior to the step of administering the hematopoietic stem cell transplant (pg 528, col. 3, Stem Cell Mobilization and Conditioning). 
Lopez-Otero et al taught wherein the mobilized stem cells are removed by apheresis prior to the step of administering the hematopoietic stem cells (pg 716, Methods, Conditioning and autografting). 
With respect to Claim 3, Zon et al disclosed wherein the genetically engineered transplant stem cells are autologous stem cells (the stem cells are used for gene therapy, e.g. [00034], “autologous stem cell…transplantation….as a component of gene therapy”, [000158]). 
Burt et al taught wherein the transplant stem cells are autologous stem cells (Abstract, autologous nonmyeloablative HSC transplantation). 
Adkins et al taught wherein the peripheral blood stem cells are autologous (Abstract).
Lopez-Otero et al taught wherein the mobilized stem cells are autologous (pg 716, Methods, Conditioning and autografting). 
Flomenberg et al taught wherein the replacement stem cells are autologous (Abstract, “autologous transplantation”). 
With respect to Claim 6, Zon et al disclosed wherein the first mobilization agent is G-CSF [00027]. 
Burt et al taught wherein the stem cell mobilization agent, to wit, G-CSF, is administered to the subject prior to the step of removing the mobilized endogenous stem cells by apheresis (pg 528, col. 3, Stem Cell Mobilization and Conditioning). 
Adkins et al taught wherein a first stem cell mobilization agent is G-CSF (Abstract). 
Flomenberg et al taught the first mobilization agent is G-CSF (Abstract; Figure 1).
With respect to Claims 7-8, Zon et al disclosed a second mobilization agent, e.g. the CXCR4 antagonist AMD3100 [00035] used in combination with G-CSF [000120]. 
Burt et al taught wherein the method comprises the step of administering a second mobilization agent, to wit, G-CSF and cyclophosphamide (Abstract, Interventions; pg 528, col. 3, Stem Cell Mobilization and Conditioning). 
With respect to Claim 9, Otsu et al taught wherein the genetically modified transplant stem cells comprise a heterologous expression cassette, to wit, retroviral vector encoding ADA (adenosine deaminase) transgene.
With respect to Claim 11, Otsu et al taught wherein the expression cassette encodes a therapeutic protein, to wit, ADA (adenosine deaminase) transgene.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

10. 	Claims 9-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zon et al (WO 12/174522; December 20, 2012; of record in IDS) in view of Otsu et al (Molecular Therapy 13(Suppl 1): S418, Abstract 1088; 2006), Burt et al (JAMA 295(5): 527-535, 2006; of record in IDS), Adkins et al (Blood 95(11): 3605-3612, 2000; of record),  Lopez-Otero et al (Bone Marrow Transplantation 44: 715-719, 2009; of record), Majhail et al (Biology of Blood and Marrow Transplantation 12: 1065-1072, 2006; of record), and Flomenberg et al (Blood 106(5): 1867-1874, 2005; of record in IDS), as applied to Claims 1-3, 6-9, 11, and 13 above, and in further view of Eglitis et al (U.S. 2003/0003087; of record).
Determining the scope and contents of the prior art.
Neither Zon et al, Otsu et al, Burt et al, Adkins et al, Lopez-Otero et al, Majhail et al, nor Flomenberg et al teach/disclose wherein the expression cassette comprises a tissue specific promoter.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 10 and 12, Eglitis et al is considered relevant prior art for having disclosed a method of stem cell transplantation in a subject (e.g. claims 1-2), the method comprising the step of intravenously (claim 2) administering to said subject hematopoietic stem cells genetically 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first therapeutic protein, as taught/disclosed by Zon et al and/or Otsu et al, with a second therapeutic protein, i.e. GDNF, as disclosed by Eglitis et al, in a genetically engineered hematopoietic stem cell used in a method of non-cytotoxic stem cell transplantation with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first therapeutic protein with a second therapeutic protein, i.e. GDNF, because those of ordinary skill in the art recognized the scientific and technical concepts that the therapeutic gene is routinely substitutable, per the artisan’s discretion and therapeutic goals, and Eglitis et al disclosed the GDNF gene has therapeutic efficacy for the treatment of neurodegenerative disorders or ischemia. 
KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 2, Zon et al disclosed removing the mobilized target stem cells from the subject (e.g. [00014], “stem cells may be harvested by apheresis”) before administering genetically engineered replacement stem cells to the subject (the stem cells are used for gene therapy, e.g. [00034, 158], while the endogenous stem cells are mobilized into the subject’s blood, e.g. [000342], “the subject is administered a population of HSCs prior to, during, or after administration of the [stem cell mobilization agent]”, to enhance HSC engraftment [000154]. 
Burt et al taught wherein the method comprises the step of removing the mobilized endogenous stem cells by apheresis prior to the step of administering the hematopoietic stem cell transplant (pg 528, col. 3, Stem Cell Mobilization and Conditioning). 
Lopez-Otero et al taught wherein the mobilized stem cells are removed by apheresis prior to the step of administering the hematopoietic stem cells (pg 716, Methods, Conditioning and autografting). 
With respect to Claim 3, Zon et al disclosed wherein the genetically engineered transplant stem cells are autologous stem cells (the stem cells are used for gene therapy, e.g. [00034], “autologous stem cell…transplantation….as a component of gene therapy”, [000158]). 
Burt et al taught wherein the transplant stem cells are autologous stem cells (Abstract, autologous nonmyeloablative HSC transplantation). 
Adkins et al taught wherein the peripheral blood stem cells are autologous (Abstract).
Lopez-Otero et al taught wherein the mobilized stem cells are autologous (pg 716, Methods, Conditioning and autografting). 

With respect to Claim 6, Zon et al disclosed wherein the first mobilization agent is G-CSF [00027]. 
Burt et al taught wherein the stem cell mobilization agent, to wit, G-CSF, is administered to the subject prior to the step of removing the mobilized endogenous stem cells by apheresis (pg 528, col. 3, Stem Cell Mobilization and Conditioning). 
Adkins et al taught wherein a first stem cell mobilization agent is G-CSF (Abstract). 
Flomenberg et al taught the first mobilization agent is G-CSF (Abstract; Figure 1).
With respect to Claims 7-8, Zon et al disclosed a second mobilization agent, e.g. the CXCR4 antagonist AMD3100 [00035] used in combination with G-CSF [000120]. 
Burt et al taught wherein the method comprises the step of administering a second mobilization agent, to wit, G-CSF and cyclophosphamide (Abstract, Interventions; pg 528, col. 3, Stem Cell Mobilization and Conditioning). 
Flomenberg et al is considered relevant prior art for having taught that the use of G-CSF with AMD3100 is superior to G-CSF for mobilizing hematopoietic stem cells and promoting autologous stem cell transplantation engraftment (Title; pg 1873, col. 2, “The stem cells mobilized by A+G…”) via intravenous infusion (Introduction). Flomenberg et al taught wherein the replacement stem cells are hematopoietic stem cells (Abstract, “CD34+ cells for transplantation”). 
With respect to Claim 9, Otsu et al taught wherein the genetically modified transplant stem cells comprise a heterologous expression cassette, to wit, retroviral vector encoding ADA (adenosine deaminase) transgene.
Eglitis et al disclosed wherein the genetically modified replacement stem cells comprise a heterologous expression cassette, the foreign nucleic acid being operably linked to a suitable regulatory element ([0051]).
With respect to Claim 11, Otsu et al taught wherein the expression cassette encodes a therapeutic protein, to wit, ADA (adenosine deaminase) transgene.
Eglitis et al disclosed wherein the expression cassette encodes a therapeutic protein ([0051], claims 1 and 3). 
Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aiuti et al (Immunol. Res. 44: 150-159, 2009) is considered relevant prior art for having taught stem cell transplantation methods, whereby mobilization agents are used “to ‘make space’ in the bone marrow, in order to increase the engraftment of the gene-corrected HSC” (pg 153, last ¶). 

Purton et al (Nature Medicine 12(6): 610-611, 2006) is considered relevant prior art for having taught that the use of G-CSF to mobilize hematopoietic stem cells from the bone marrow into the periphery (pg 610, col. 1) was previously recognized to naturally create vacant niches in the bone marrow (pg 611, col. 3, “vacancy in the hematopoietic niche”).

Shiozawa et al (Clin. Cancer Res. 17(17): 5553-5558, 2011) is considered relevant prior art for having taught that the use of G-CSF to mobilize hematopoietic stem cells from the bone marrow (e.g. pg 5554, col. 1) was previously recognized to naturally create vacant niches in the bone marrow (pg 5555, col. 1, “the vacant niche following the mobilization of HSCs out of the niche”).

The instant specification discloses (Example 1) the ability to transplant hematopoietic stem cells from a first (donor) C57BL/6J inbred mouse into a second (recipient) C57BL/6J inbred mouse without performing a conditioning step that is cytoablative. 
Wekerle et al (Nature 6(4): 464-469, 2000; of record in IDS) is considered relevant prior art for having taught the ability to successfully perform transplantation of bone marrow stem cells that give rise to hematopoietic stem cells from a first (donor) C57BL/6 B10.A inbred mouse into a second (recipient) C57BL/6 inbred mouse, wherein the method does not use administration of chemotherapy or irradiation to the subject prior to administering the replacement stem cells to the subject (pg 468, Methods). 


Rajvanshi et al (Gastroenterology 111: 1092-1102, 1996; of record in IDS) is considered relevant prior art for having taught the scientific concept that a positive correlation exists between repeated administration of a therapeutic cell population and the therapeutic outcome (pg 1095, col. 2, Results “Liver Repopulation Progressively Increases With Repeated Hepatocyte Transplantation”; Table 1, as many as three transplantations), and that repeated transplantation is safe (pg 1097, col. 1). 

Li (U.S. 2006/0018889) is considered relevant prior art for having disclosed genetically engineered hematopoietic stem cells comprising an expression cassette comprising a GDNF therapeutic gene [0181] operably linked to a tissue-specific promoter [0182], e.g. SMP promoter [1083, 316], said genetically modified HSCs being used in a method to treat a non-cancerous disease, the method comprising the step of transplanting the genetically engineered HSCs into a subject [0234]. 

Moon et al (U.S. 2006/014745) is considered relevant prior art for having disclosed genetically engineered hematopoietic stem cells (Figure 1) for the treatment of a non-cancerous disease, e.g. cirrhosis of the liver [0016, 18].

Conclusion
12. 	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633